[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The O'Haras filed a motion for mandatory withdrawal on the ground that Sears did not file a writ of summons and complaint within thirty days from the denial of the prejudgment remedy pursuant to General Statutes 52-278j(b). The O'Haras argue that the court denied the application for a prejudgment remedy on June 23, 1993. The O'Haras claim that Sears served a writ of summons and complaint of September 7, 1993, beyond the thirty day period. Accordingly, the O'Haras urge the court to grant its motion for mandatory withdrawal.
Practice Book 119 provides that "Every pleading and other paper of a party represented by an attorney shall be signed by at least one attorney of record in his individual name." There is no indication in either the court file or in the clerk's office that a replevin complaint was ever filed. the [The] court grants the defendants' motion for mandatory withdrawal.
FORD, JUDGE CT Page 1853